DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sam Barkley on March 16, 2022.

The application has been amended as follows: 
In the Specification:
Paragraph [0003] is replaced by new paragraph [0003]:
[0003] The instant application contains a Sequence Listing which has been submitted via EFS- web and is hereby incorporated by reference in its entirety. The ASCII copy as filed herewith was originally created on March 23, 2017 and was submitted with the filing of U.S. Nonprovisional Application No. 15/467,761 filed on March 23, 2017, from which the present application claims priority to under 35 U.S.C. 121. The ASCII copy as filed herewith is named 14-45A_ST25.txt, is 241,362 bytes in size and is submitted with the instant application and contains no new matter over the sequence listing named 14-45_ST25.txt filed with U.S. Nonprovisional Application No. 15/467,761 filed on March 23, 2017.

In the Claims:
1. (Currently amended) A non-naturally occurring Pseudomonas capable of producing 2-oxo-2H-pyran-4,6- dicarboxylic acid, comprising the deletion of genes encoding a protocatechuate 3,4-dioxygenase and further comprising insertion of genes encoding a protocatechuate 4,5-dioxygenase[[s]] and a 4-carboxy-2- hydroxymuconate-6-semialdehyde dehydrogenase wherein the Pseudomonas is capable of growing on at least one of a cellulose decomposition molecule or a lignin decomposition molecul

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest Pseudomonas bacteria that produce 2-oxo-2H-pyran-4,6-dicarboxylic acid, where the genes encoding a protocatechuate 3,4-dioxygenase have been deleted.  In addition, genes encoding protocatechuate 4,5-dioxygenase and 4-carboxy-2-hycroxymuconate-6-semialdehyde dehydrogenase are inserted into the genome of the Pseudomonas.  Such a genetically modified Pseudomonas is able to grow on either cellulose decomposition molecules or lignin decomposition molecules.  The claimed Pseudomonas is, because of the genetic alterations, is deemed to be markedly different than wild-type Pseudomonas bacteria.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636